EXHIBIT 10.1

 

THE NEW YORK TIMES COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Effective January 1, 1983

Amended and Restated Effective February 19, 1987
Amended May 5, 1989

Amended and Restated Effective January 1, 1993

Amended and Restated Effective January 1, 2004

Amended and Restated Effective January 1, 2008

 

--------------------------------------------------------------------------------


 

THE NEW YORK TIMES COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


PURPOSE


 

The Supplemental Executive Retirement Plan is designed to provide a benefit
which, when added to the retirement income provided under other Company plans,
will ensure the payment of a competitive level of retirement income to key
senior executives of The New York Times Company, thereby providing an additional
incentive for assuring orderly management succession.  Eligibility for
participation in the Plan shall be limited to executives designated by the SERP
Committee.  This Plan became effective on January 1, 1983, and shall be
effective as to each Participant on the date he or she is designated as such
hereunder.  The Plan, as previously amended, is hereby amended and restated
effective as of January 1, 2008.

 

2

--------------------------------------------------------------------------------


 

SECTION I

 

DEFINITIONS

 

1.1.                                                 “Basic Plan” means the
qualified defined benefit pension plan to which the Company makes or has made
contributions on behalf of a designated Participant (including, but not limited
to The New York Times Companies Pension Plan, The Guild-Times Pension Plan and
The Retirement Annuity Plan for Craft Employees of The New York Times Company
(non-contributory portion)).

 

1.2.                                                 “Basic Plan Benefit” means
the amount of benefit payable to a Participant under any Basic Plan, assuming
immediate commencement of payments as of the date of Retirement, with benefits
payable in the form of a straight life annuity.

 

1.3                                                    “Code” means the Internal
Revenue Code of 1986, as amended.

 

1.4                                                    “Child” means a natural
or legally adopted child of a Participant and his/her Surviving Spouse.

 

1.5                                                    “Company” means The New
York Times Company and its subsidiaries and affiliates.

 

1.6                                                    “Dependent Child(ren)”
means any unmarried Child(ren) who reside with a Participant or a Surviving
Spouse at the time of Participant’s or the Surviving Spouse’s death, as
applicable.

 

1.7                                                    “Final Average Earnings”
means effective April 1, 2000, the average of the highest consecutive sixty (60)
months of Earnings out of the last one hundred twenty (120) months preceding the
date on which the Participant retires multiplied by twelve (12).  “Earnings” for
any calendar year shall include the Participant’s base salary, annual cash
bonuses and sales commissions paid during such

 

3

--------------------------------------------------------------------------------


 

year, and shall exclude any other compensation (such as deferred incentive
compensation under the Long-Term Incentive Plan, retirement units and
performance awards (other than annual cash bonuses) under the Executive
Incentive Award Plan, the 1991 Executive Stock Incentive Plan, 1991 Executive
Cash Bonus Plan and any successor plans and stock options under the 1974
Incentive Stock Option Plan, the Employee Stock Purchase Plan, the 1991
Executive Stock Incentive Plan  and any successor plans) and any contributions
to or benefits under this Plan or any other pension, profit-sharing, stock bonus
or other plan of deferred compensation; except that amounts deferred under a
non-qualified deferred compensation plan and/or amounts which the Company
contributes to a plan on behalf  of the Participant pursuant to a salary
reduction agreement which are not includible in the Participant’s gross income
under sections 125, 402(e)(3), 492(h) or 403(b) of the Code shall be included.

 

1.8                                                    “Key Executive Position”
means a position so designated by the SERP Committee.

 

1.9                                                    “Participant” means an
individual holding a Key Executive Position who has been designated as a
Participant by the SERP Committee.  An executive shall become a Participant in
the Plan as of the date he or she is individually selected by, and specifically
named by the SERP Committee for inclusion in the Plan.  If a Participant is
reclassified to a responsibility that is not a Key Executive Position, the
Participant’s continuing eligibility will be subject to the approval of the SERP
Committee.

 

1.10                                              “Plan” means The New York
Times Company Supplemental Executive Retirement Plan.

 

1.11                                              “Retirement” or “Retire” means
the termination of a Participant’s employment with the Company on one of the
Retirement Dates specified in Section 2.1.

 

4

--------------------------------------------------------------------------------


 

1.12                                              “SERP Committee” or
“Committee” means a committee consisting of the Chairman and the President of
The New York Times Company.

 

1.13                                              “Service” means the
Participant’s service for vesting purposes as defined in the Basic Plan, up to a
maximum of twenty (20) years, and shall include any additional service credit in
specific situations as may be authorized by the Committee.  Additionally,
service shall include any credits for service pursuant to a buyout plan or
agreement accepted by a Participant.

 

1.14                                              “Surviving Spouse” means the
person to whom a Participant is married on the date on which benefits commence
(or at his death, if earlier).

 

1.15                                              The masculine gender, where
appearing in the Plan, will be deemed to include the feminine gender, and the
singular may include the plural, unless the context clearly indicates the
contrary.

 

5

--------------------------------------------------------------------------------


 

SECTION II

 

ELIGIBILITY FOR BENEFITS

 

2.1.                                 Each Participant with ten (10) or more
years of Service shall be eligible to Retire and receive a benefit under this
Plan beginning on one of the following Retirement Dates:

 

       (a)  “Normal Retirement Date,” which is the first day of the month
following the month in which the Participant reaches age sixty-five (65).

 

       (b)  “Early Retirement Date,” which is the first day of any month
following (i) the Participant’s sixtieth (60th) birthday, or (ii) if the
Committee consents to the Participant’s early retirement, the Participant’s
fifty-fifth (55th) birthday.

 

       (c)  “Postponed Retirement Date,” which in the case of a Participant who
terminates his employment with the Company after his Normal Retirement Date, is
the first day of the month next following the month in which the Participant
terminates employment with the Company.

 

2.2.                                 For purposes of determining a Participant’s
age under this Plan and Retirement Dates thereunder, the age of a Participant
shall include any age credit pursuant to a buyout plan or agreement accepted by
a Participant.

 

6

--------------------------------------------------------------------------------


 

SECTION III

 

AMOUNT AND FORM OF RETIREMENT BENEFIT

 

3.1.                                 The annual Retirement benefit payable to a
Participant who Retires on his Normal Retirement Date shall equal the excess, if
any, of (a) fifty percent (50)% of the Final Average Earnings (prorated at two
and one-half percent (2.5%) times Final Average Earnings times years of Service
for Service of less than twenty (20) years) over (b) the sum of the Basic Plan
Benefits payable as of the Participant’s Normal Retirement Date.

 

3.2.                                 The annual Retirement benefit payable to a
Participant who Retires on an Early Retirement Date shall equal the benefit
determined using the formula in Section 3.1, reduced by four percent (4%) for
each year (one-third (1/3) of one percent (1%) for each month) benefits
commenced prior to age sixty (60), less the sum of the annual Basic Plan
Benefits payable as of the Participant’s Early Retirement Date.

 

3.3.                                 The annual Retirement benefit payable to a
Participant who Retires on a Postponed Retirement Date shall be equal to the
benefit determined in accordance with Section 3.1 based on the Participant’s
Service and Final Average Earnings as of the Participant’s Normal Retirement
Date.

 

3.4.                                 Retirement benefits payable under this Plan
shall be payable at the same time and in the same manner as benefits under the
Basic Plan (except the Level Income options), unless otherwise determined by the
Company.  Retirement benefits under this Plan for a Participant who elects a
Level Income Option under the Basic Plan shall be paid in the form of an annuity
for the life of the Participant.  Once in pay status, a Participant may not
change the form of benefit payable under the Plan.

 

7

--------------------------------------------------------------------------------


 

SECTION IV

 


PAYMENT OF RETIREMENT BENEFITS


 

4.1.                              (a)                          A Participant
with ten (10) or more years of Service who is age sixty (60) or older, may
Retire under the Plan by giving a minimum of six months’ notice to the Committee
(unless such notice is waived by the Committee).

 

(b)                                    A Participant with ten (10) or more years
of Service who is not eligible for early Retirement under Section 4.1(a) may
request Retirement under this Plan as of the first of any month between the ages
of fifty-five (55) and sixty (60), but such request shall be subject to the
approval of the Committee, which may approve or deny the request based on the
needs of the Company.  If the request is denied, the SERP Committee and the
Participant will defer such Retirement under this Plan for a mutually agreed
upon period of time.  This will not preclude the right of the Participant to
retire under the Basic Plan, in which case the Participant will not be entitled
to any benefit hereunder.

 

4.2.                                 Retirement benefits payable in accordance
with Section III will commence on the Participant’s date of Retirement under
Section 2.1.  Plan payments must begin immediately upon Retirement and may not
be deferred.  Benefits will continue to be paid on the first day of each
succeeding month.  The last payment will be on the first day of the month in
which the retired Participant dies unless an optional form of benefit was
elected in accordance with Section 3.4.

 

4.3                                    Any benefit payments under the Plan shall
be net of any applicable withholding tax under federal or state law.

 

8

--------------------------------------------------------------------------------


 

SECTION V

 

PRE-RETIREMENT DEATH BENEFITS

 

A Participant with a vested annual benefit under the Basic Plan who dies prior
to the date benefits commence under this Plan shall have a pre-Retirement death
benefit paid under this Plan to the Participant’s Surviving Spouse, or if there
is no Surviving Spouse or if the Surviving Spouse has waived the Pre-Retirement
Survivor Annuity under the Basic Plan, to the beneficiary designated under the
Basic Plan.  Such pre-Retirement death benefit shall be an annuity equal to 50%
of the annual Retirement benefit calculated as of the date of death, reduced in
accordance with the reduction factors applicable to the Basic Plan Benefit and
offset by the Qualified Pre-Retirement Survivor Annuity (or Pre-Retirement Death
Benefit, as the case may be) under the Basic Plan.  The pre-Retirement death
benefit shall commence at the same time and be paid in the same manner as under
the Basic Plan.

 

9

--------------------------------------------------------------------------------


 

SECTION VI

 

FORFEITURE OF BENEFIT

 

Notwithstanding any other provision of this Plan, if at any time during which a
Participant is entitled to receive payments under the Plan, the Participant
engages in any business or practice or becomes employed in any position, which
the SERP Committee, in its sole discretion, deems to be in competition with the
Company or any of its business or interests, or which is deemed by the SERP
Committee, in its sole discretion, to be otherwise prejudicial to any of its
interests, or such Participant fails to make himself available to the Company
for reasonable consultation and other services, the SERP Committee, in its sole
discretion, may cause the Participant’s entire interest in benefits otherwise
payable under the Plan to be forfeited and discontinued, or may cause the
Participant’s payments of benefits under the Plan to be limited or suspended
until such Participant is no longer engaging in the conduct above or for such
other period the SERP Committee finds advisable under the circumstances, or may
take any other action the SERP Committee, in its sole discretion, deems
appropriate.  The decision of the SERP Committee shall be final.  The omission
or failure of the SERP Committee to exercise this right at any time shall not be
deemed a waiver of its right to exercise such right in the future.  The exercise
of discretion will not create a precedent in any future cases.

 

10

--------------------------------------------------------------------------------


 

SECTION VII

 

MISCELLANEOUS

 

7.1                                    This Plan shall be binding on the Company
and its successors and assigns.  In furtherance of the foregoing, the Company
may assign its obligations to make payments under this Plan to any successor to
all or substantially all of the Company’s business.

 

7.2.                                 The SERP Committee may, in its sole
discretion, terminate, suspend or amend this Plan at any time or from time to
time, in whole or in part.  However, no amendment or suspension of the Plan will
affect a retired Participant’s right or the right of a Surviving Spouse or other
beneficiary to continue to receive a benefit in accordance with this Plan as in
effect on the date such Participant commenced to receive a benefit under this
Plan.

 

7.3.                                 Nothing contained herein will confer upon
any Participant or other employee the right to be retained in the service of the
Company nor will it interfere with the right of the Company to discharge or
otherwise deal with Participants and other employees without regard to the
existence of this Plan.

 

7.4.                                 This Plan is intended to meet the Employee
Retirement Income Security Act’s definition of “an unfunded plan for management
or other highly compensated individuals” and, as such, the Company will make
Plan benefit payments solely on a current disbursement basis out of general
assets of the Company.

 

7.5.                                 To the maximum extent permitted by law, no
benefit under this Plan will be assignable or subject in any manner to
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.

 

7.6.                                 The Plan shall be administered by the SERP
Committee.  The SERP Committee may adopt rules and regulations to assist it in
the administration of the Plan and may appoint and/or employ individuals to
assist it in the administration of the Plan and any other

 

11

--------------------------------------------------------------------------------


 

agents it seems advisable, including legal and actuarial counsel.  In addition,
the SERP Committee may, it is discretion, delegate any of its authority, duties
and responsibilities hereunder to any other individual or individuals.

 

7.7.                                 This Plan is established under and will be
construed according to the laws of the State of New York, except to the extent
such laws are preempted by ERISA.

 

7.8.                                 Claims.  If any Participant, beneficiary or
other properly interested party is in disagreement with any determination that
has been made under the Plan, a claim may be presented, but only in accordance
with the procedures set forth herein.

 

       (a)                        Original Claim.  Any Participant, beneficiary
or other properly interested party may, if he/she so desires, file with the SERP
Committee a written claim for benefits or a determination under the Plan. 
Within ninety (90) days after the filing of such a claim, the SERP Committee
shall notify the claimant in writing whether the claim is upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred eighty (180) days from the date the claim was
filed) to reach a decision in the claim.  If the claim is denied in whole or in
part, the Committee shall state in writing:

 

(i)                                      the reasons for the denial;

 

(ii)                                   the references to the pertinent
provisions of this Plan on which the denial is based;

 

(iii)                                a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

12

--------------------------------------------------------------------------------


 

(iv)                               an explanation of the claims review procedure
set forth in this section.

 

       (b)                       Claim Review Procedure.  Within sixty (60) days
after receipt of notice that a claim has been denied in whole or in part, the
claimant may file with the SERP Committee a written request for a review and
may, in conjunction therewith, submit written issues and comments.   Within
sixty (60) days after the filing of such a request for review, the SERP
Committee shall notify the claimant in writing whether, upon review, the claim
was upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty (120) days from the date
the request for review was filed) to reach a decision on the request for review.

 

       (c)                        General Rules.

 

(i)                                     No inquiry or question shall be deemed
to be a claim or a request for a review of a denied claim unless made in
accordance with the foregoing claims procedure.  The SERP Committee may require
that any claim for benefits and any request for a review of denied claim be
filed on forms to be furnished by the SERP Committee upon request.

 

(ii)                                  All decisions on claims and on requests
for a review of denied claims shall be made by the SERP Committee.  The
decisions of the SERP Committee shall be final, binding and conclusive upon all
persons.

 

(iii)                               The decision of the SERP Committee on a
claim and on a request for a review of a denied claim shall be served on the
claimant in writing.  If a decision or notice is not received by a claimant
within the time specified, the claim or request for a review of a denied claim
shall be deemed to have been denied.

 

13

--------------------------------------------------------------------------------


 

(iv)                              Prior to filing a claim or a request for a
review of a denied claim, the claimant or the claimant’s representative shall
have a reasonable opportunity to review a copy of this Plan and all other
pertinent documents in the possession of the Company and the SERP Committee.

 

(v)                                 The individuals serving on the SERP
Committee shall, except as prohibited by law, be indemnified and held harmless
by the employer from any and all liabilities, costs, and expenses (including
legal fees), to the extent not covered by liability insurance arising out of any
action taken by any individual of the SERP Committee with respect to this Plan,
unless such liability arises from the individual’s claim for such individual’s
own benefit, the proven gross negligence, bad faith, or (if the individual had
reasonable cause to believe such conduct was unlawful) the criminal conduct of
such individual.  This indemnification shall continue as to an individual who
has ceased to be a member of the SERP Committee for the employer and shall enure
to the benefit of the heirs, executors and administrators of such an individual.

 

14

--------------------------------------------------------------------------------


 

APPENDIX I

 

Everything in this Plan to the contrary notwithstanding, the following
Participants shall have benefits under this Plan as provided in their respective
agreements with the Company as follows:

 

1.               Lance R. Primis: as per his agreement with the Company dated
December 4, 1996.

 

15

--------------------------------------------------------------------------------